MIKVA, Circuit Judge,
dissenting:
I would affirm the judgment of the district court. The Professional Standards Review Organizations (PSROs) are agencies for the purposes of the Freedom of Information Act (FOIA), and since none of the Act’s exemptions applies to the documents sought by the appellant, Public Citizen Health Research Group (Public Citizen), I think Public Citizen is entitled to those documents.
The opinion for the court and the concurrence, taken individually and together, are bound to cause confusion in the law of this circuit concerning the application of FOIA to various activities delegated or directed by government. It is difficult to tell whether the opinion of this court is based on a cumulative test, combining the criterion of decision-making authority from Washington Research Project, Inc., 504 F.2d 238 (D.C.Cir.1974), cert. denied, 421 U.S. 963, 95 S.Ct. 1951, 44 L.Ed.2d 450 (1975), with that of close government control from Forsham v. Harris, 445 U.S. 169, 100 S.Ct. 978, 63 L.Ed.2d 293 (1980). My concurring colleague reads the opinion of this court as not employing the cumulative test. If he is correct, then perhaps we should look to the opinion’s heavy reliance on the independence of the PSROs from the government to explain the holding that they are not agencies. Yet the concurrence finds it “clear” that the independence of the PSROs is not dispositive.1
Perhaps the only common ground between the opinion for the court and the concurrence is that there are many relevant factors to consider in each case. What is by no means clear after today is how much weight is to be assigned to the various factors, and whether the presence or absence of any one of them is necessary or sufficient to warrant a finding of agency status. It can be hoped that this state of affairs will be clarified some day.
It may well be that this case is too “hard” to expect a proper redaction of these factors and the weights that should be accorded them. Appellees argue, not without reason, that the effectiveness of the reviewing process would be compromised by the expo*200sure of the reviewing doctors’ comments and criticisms. Even if the medical privacy of the patients can be safeguarded, as appellants argue, reviewing doctors certainly will be less candid if the records of their review are in the public domain. But that very real concern is addressed to the wisdom of the statute’s coverage, not to its wording.
The “myriad organizational arrangements for getting the business of government done,” Washington Research, 504 F.2d at 246, indeed make it impossible to formulate a simple rule applicable to all cases where agency status is at issue. There are numerous factors, and combinations of factors, that may be relevant in a given context. But this does not mean that we should refuse to employ generalizations that can aid us in deciding most cases that arise.
We can derive such a generalization concerning agency status under FOIA. It is apparent from Washington Research and Forsham2 that two fundamental criteria are involved: independent authority to make decisions, and government control. Regardless of whether other factors are involved, there is good reason to regard each of these criteria as sufficient. Neither criterion is the only sufficient one, nor must both exist together. Bodies with the delegated authority to make significant decisions are agencies in their own right. They act in the place of a preexisting government body in the exercise of a central function. They are subject to FOIA because of the congressional intent to reach entities that “perform governmental functions and control information of interest to the public,” H.R.Rep.No. 876, 93d Cong., 2d Sess. 8 (1974) U.S.Code Cong. & Admin.News 1974, pp. 6267, 6274. Bodies that are very closely controlled by the government also are subject to FOIA, but for the opposite reason. They possess too little independent authority to be considered entities separate from the government agency to which they are related. Their records are equivalent to the records of the controlling agency.
Rejecting the sufficiency of either of these criteria will work mischievous results. First, requiring courts to strike a new balance of various factors of indeterminate number and significance in every case will lead nowhere. A consistent, predictable body of law on agency status under FOIA will never develop.3 Second, finding that close governmental control is a necessary condition for agency status would allow for important functions to be farmed out to newly created bodies subject to only minimal supervision, merely in order to avoid the duty to provide information to the citizenry. Currently existing agencies should not be allowed to shirk their responsibilities in this manner, and if Congress desires to apply FOIA less strictly than the terms of the statute require, it can do so in a less *201roundabout way. Third, holding that decision-making authority is a necessary condition would lead to an obvious perversion of FOIA. Agencies could set up “fronts” to carry out all sorts of functions, while retaining practically total control over their operations — again, merely to circumvent the requirements of FOIA. And finally, to require that both criteria be met in each case may be simply impossible. One cannot demand the simultaneous existence of independence and dependence; the result might well be that no entity would qualify as an agency.
As far as this case is concerned, I find it unlikely, after Forsham, that the PSROs are in effect government-controlled corporations. But it is obvious to me that they have significant independent — and, to a considerable extent, unreviewable — decision-making authority. Consequently they meet one of the two criteria that are sufficient to ground agency status for FOIA purposes. The court should have so found, and then it should have proceeded to examine the appellees’ contentions with regard to exemptions for the requested documents. Because it instead stopped short with an erroneous determination that the PSROs are not agencies, I respectfully dissent.

. See Concurring Opinion at 544. I agree. In addition, I am troubled by the inferences that the opinion for the court draws from the legislative history of the Social Security Amendments of 1972. See Majority Opinion (Maj. Op.) at 542-543. The opinion quotes numerous passages referring to the need to set up PSROs consisting of independent practicing physicians rather than federal bureaucrats, and concludes that the organizations therefore were meant to be free from the requirements of FOIA. There is a wide gap in this reasoning. That physicians are best suited to performing the expert functions required of a PSRO, and that they can fulfill their role best without government interference, are two commonsense judgments that simply have nothing to do with FOIA concerns. Freedom from government interference is by no means the same as freedom from accountability to the public under FOIA.


. It should be noted that Forsham does not stand for the proposition that close government supervision is required in every instance. The case concerned the University Group Diabetes Program (UGDP), a grantee of the National Institute of Health. It was clear that the UGDP merely generated data for the Food and Drug Administration and HEW to consider; it was never suggested that it possessed any decision-making authority. Thus that criterion was not at issue in the case, and the Court made no reference to it.


. One of the dangers presented by such a situation is that a court may be led to adjust the balance of factors according to the perceived desirability of a particular outcome. Indeed, this case may be an illustration. The opinion for the court refers, in its concluding paragraph, to the “ ‘severe setback, if not fatal blow’ ” that the PSROs presumably will suffer if they are found to be agencies subject to FOIA. Maj. Op. at 544 (quoting the opinion of the district court, 449 F.Supp. 937, 941 (D.D.C. 1978)). The concern is that physicians will view FOIA requests as an unwelcome intrusion upon their privacy and desert the voluntary PSROs en masse. Two responses can be made to such a prediction. First, it is up to Congress to amend the relevant statute if it decides that physicians will not cooperate unless their records are safe from disclosure. And second, the PSRO statute itself provided for the contingency of physician flight. If a group composed of practicing physicians could not be set up in a given area, the Secretary of HEW was empowered to designate other entities — state and local health departments, for example — as the area’s PSRO. See 42 U.S.C. § 1320c-1(b)(1)(B), -1(c) (1976 & Supp. III 1979).